Citation Nr: 1436539	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-14 859	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include hypertension and heart palpitations, to include as secondary to service-connected chronic lumbar spine strain.  

2.  Entitlement to service connection for dizziness, to include as secondary to a cardiovascular disorder.

3.  Entitlement to service connection for headaches, to include as secondary to a cardiovascular disorder. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970 and March 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Officer (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claims file is with the Oakland, California, RO.  

In June 2014, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are duplicative of the evidence in the paper claims file, aside from the transcript from the June 2014 hearing, a copy of which has been physically added to the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

By way of background, the service separation examination completed in September 1976 noted that the Veteran had frequent headaches associated with vision problems and nervous trouble associated with dizziness and heart palpitations.  His blood pressure was recorded at 136/84 at this examination.  The medical history collected in conjunction with this examination showed the Veteran checking "yes" with respect to the question of whether he had palpitations or a "pounding heart," and "no" with respect to whether he had high or low blood pressure. 

After service, an electrocardiogram conducted in March 1979 was within normal limits, and blood pressure was recorded at 120/78 at that time.  Thereafter, elevated blood pressure readings are shown from as early as October 1999, at which time blood pressure was recorded at 170/82.  Blood pressure was measured at 152/81 in November 2000, and the record reflects that the Veteran was prescribed anti-hypertensive mediation from as early as 2004.  Dyslipidemia is also shown on VA outpatient treatment reports dated as early as 2001.  

The record reflects conflicting competent evidence addressing the question of whether the Veteran's hypertension is etiologically related to service, with a June 2007 VA outpatient treatment report reflecting an opinion by a VA physician that, based on a review of the service treatment reports and post-service clinical record reflecting "an ongoing blood pressure problem," it was more likely than not that the Veteran's hypertension was "service connected."  However, following a February 2008 VA examination and review by a VA physician of the pertinent in-service and post-serve evidence, rationale for a negative opinion as to the relationship between hypertension and service-but not an explicit medical opinion in this regard-was provided by this VA physician.  

Neither of the above clinical reports addresses the question, discussed at the hearing before the undersigned, of whether the Veteran's hypertension or other cardiovascular disorder was the result of or aggravated by immobility or inability to exercise caused by the Veteran's service-connected chronic lumbar spine strain.  As such, and in order to reconcile the conflicting medical evidence, the Board finds that the Veteran should be afforded a VA examination followed by opinions as to whether he has a current cardiovascular disorder that is related to service or, to include by way of aggravation, his service-connected chronic lumbar spine strain so as to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's claims for service connection with respect to dizziness and headaches are on the basis that such are manifestations of hypertension or other cardiovascular disorder, the examiner should offer an opinion as to whether he has dizziness or headaches as a result of his cardiovascular disorder, to include hypertension.  Additionally, in light of the Veteran's report that he had frequent headaches associated with vision problems and nervous trouble associated with dizziness and heart palpitations at his service discharge, an opinion should be rendered as to whether the Veteran has a disorder manifested by dizziness and/or headaches related to his military service.

Finally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his service connection claims.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a cardiovascular disorder as secondary to his service-connected chronic lumbar spine strain, and dizziness and headaches as secondary to a cardiovascular disorder.  

2.  Afford the Veteran a VA cardiovascular examination to assess the nature and etiology of any current acquired cardiovascular disorder, dizziness, and/or headaches.  The record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should specifically offer responses to the following: 

(A)  Identify all of the Veteran's current cardiovascular disorders, to include hypertension  or a disability manifested by heart palpitations.    

(B)  For each currently diagnosed cardiovascular  disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's active military service, to include the heart palpitations noted at separation form service.  

(C)  For each currently diagnosed cardiovascular disorder, the examiner should offer an opinion as to whether such is at least as likely as not caused OR aggravated (increased in severity) by immobility/inability to exercise due to the Veteran's service-connected chronic lumbar spine strain.  If the opinion is that any such disability is aggravated by the service-connected chronic lumbar spine strain, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.

(D)  Identify all current disorders manifested by dizziness and/or headaches.  

(E)  For each currently diagnosed disorder manifested by dizziness and/or headaches, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's active military service, to include the frequent headaches associated with vision problems and nervous trouble associated with dizziness and heart palpitations noted at separation form service.  

(F)  To the extent the examiner finds a cardiovascular disorder to be related to service or the service-connected lumbar chronic lumbar spine strain pursuant to the opinions requested above, the examiner should state whether the Veteran has separate disorders manifested by dizziness and/or headaches that are caused or aggravated by such disorder.   

In rendering such opinions, the examiner should consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of such disorders.  A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal.  To the extent that any such claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



